Title: To James Madison from Alexander Smyth, 15 December 1813
From: Smyth, Alexander
To: Madison, James


        
          Sir,
          Wythe County Va. 15 Decr 1813.
        
        Beleiving that time has thrown so much light on my conduct as an officer of the army during the last year, that righteous men will acknowledge that I did my duty with zeal, and in the best manner possible under such circumstances; I proceed to do an act of justice to you, and to myself.
        I declare that it was no part of my intention when I issued a proclamation inviting volunteers to join me, to do you any injury, or give you any offence. I knew that Gen Van Rennselaer had been ordered into Service by the Governor of NYork, and that the appointment of Genl Hull had been urged by the Secretary of War; having heard a conversation pass between him and Genl Bradley, wherein the Secretary sought to remove objections of the Senate to that appointment.
        With what motive should I injure or offend you? It has so happened, that all that you have said or written during the last twenty seven years, so far as it has come to my knowledge, has commanded my approbation. Candor requires that after such a declaration as this, I should add, that my opinions of some men must, I presume have differed from yours.
        
        Therefore, whatever I have said or done displeasing to you, I beg you to overlook, and freely to pardon. With the highest respect yr. Most Obt.
        
          Alexander Smyth
        
      